AFFIRMED and Opinion Filed August 23, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00105-CR

              JEWEL DIAMOND MITCHELLTREE, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

               On Appeal from the 422nd Judicial District Court
                          Kaufman County, Texas
                   Trial Court Cause No. 17-50318-422-F

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                            Opinion by Justice Osborne
      Appellant Jewel Diamond Mitchelltree appeals the trial court’s judgment

revoking his community supervision for the offense of possession of a controlled

substance. In two issues, appellant contends the trial court abused its discretion by

(1) revoking his community supervision because the trial court failed to consider

relevant facts and (2) sentencing him to a term of imprisonment instead of continuing

his community supervision. We affirm the trial court’s judgment.
                                 BACKGROUND

      In May 2017, appellant was indicted for second-degree possession of a

controlled substance. In June 2017, appellant pleaded guilty to the offense in

exchange for deferred adjudication and three years’ community supervision.

      In March 2018, the State moved to revoke appellant’s community supervision

or proceed to adjudication of guilt, alleging appellant had violated several conditions

of his community supervision. In July 2019, pursuant to a plea bargain, appellant

pleaded true to the allegations in the State’s motion, and the trial court adjudicated

appellant guilty for the offense of possession of a controlled substance, a second-

degree felony. In accordance with the agreement, the trial court sentenced appellant

to ten years’ confinement, probating the sentence for three years. In addition to the

previous terms of appellant’s community supervision, the trial court ordered

appellant to serve 30 days in the Kaufman County Jail.

      In October 2020, the State filed a motion to revoke community supervision or

proceed to adjudication of guilt (Original Motion), alleging appellant had violated

conditions 1, 4, 11, 12, 14, 15, 22i, and 22l of his community supervision. The State

alleged that appellant had violated condition 1 by committing the offense of

“ASSAULT CLASS C.” In November 2020, the State filed a supplemental motion

(First Supplement), alleging that appellant had violated condition 1 of his

community supervision by committing the offense of “THEFT CLASS C.” In

December 2020, the State filed a second supplemental motion (Second Supplement),

                                         –2–
alleging that appellant had twice violated condition 2 of his community supervision

by being in possession of marijuana, per offense reports dated August 16, 2020, and

November 7, 2020.

      In January 2021, the trial court held a revocation hearing. Appellant pleaded

“not true” to the State’s allegation in its Original Motion that he had violated

condition 1 by committing the offense of assault. But he stipulated as “true” the

State’s allegations that he had violated conditions 4, 11, 12, 14, 15, 22i, and 22l.

Appellant also stipulated as “true” the allegations in the State’s First Supplement

that he had violated condition 1 by committing the offense of theft, Class C, but he

pleaded “not true” to the allegations in the State’s Second Supplement that he had

violated condition 2 by being in possession of marijuana.

      The State called five witnesses: Dana Covington, a probation officer in

Kaufman County; Officer Mark Moore and Officer Colin Simpson, officers with the

Terrell Police Department; Teresa Morrow, an asset-protection employee at

Walmart; and Officer Laramie Kennedy, an officer with the Forney Police

Department. After being admonished by the trial court, appellant testified on his own

behalf. During the hearing, the trial court took judicial notice of the contents of its

file without objection.

      At the conclusion of the evidence and arguments of counsel, the trial court

found that the State had met its burden to prove appellant’s violation of the following

conditions:

                                         –3–
           condition 1—by committing the offense of Class C theft on November
            7, 2020, in Forney, Texas;

           condition 4–failure to report as directed;

           condition 11—failure to provide non-diluted, non-adulterated urine for
            testing for alcohol and/or controlled substance as directed;

           condition 15—failure to perform community service as directed;

           condition 22i—failure to attend and complete the Drug Offender
            Education Program; and

           condition 22l—failure to attend and complete the Life Skills Program.
The trial court signed a judgment revoking appellant’s community supervision and

sentencing appellant to five years’ imprisonment in the Texas Department of

Criminal Justice.

      Appellant timely filed a motion for new trial and motion in arrest of judgment,

which the trial court denied that same date. This appeal followed.

           ISSUE ONE: REVOKING COMMUNITY SUPERVISION

      In his first issue, appellant argues that the trial court abused its discretion by

revoking appellant’s community supervision. Appellant argues that time remained

for him to complete his community-service hours and the required classes, and the

conditions did not specify a date by which he needed to complete his hours or the

courses.

      We review a trial court’s order revoking probation for abuse of discretion.

Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). For the trial court to

revoke probation, the State must prove by a preponderance of the evidence that “the

                                         –4–
defendant is the same individual as is reflected in the judgment and order of

probation[] and that the individual violated a term of probation as alleged in the

motion to revoke.” Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). In

this context, a “preponderance of the evidence” means “that greater weight of the

credible evidence which would create a reasonable belief that the defendant has

violated a condition of his probation.” Rickels, 202 S.W.3d at 764.

      A single violation of a probation condition is sufficient to support a trial

court’s decision revoking probation. Render v. State, 2017 WL 1326055, at *2 (Tex.

App.—Dallas Apr. 11, 2017, no pet.) (mem. op., not designated for publication)

(citing Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980)).

Thus, to prevail on appeal, the defendant must successfully challenge all of the

findings that support the revocation order. See McCutcheon v. State,

No. 05-20-00701-CR, 2021 WL 4891772, at *1 (Tex. App.—Dallas Oct. 20, 2021,

no pet.) (mem. op., not designated for publication) (citing Silber v. State, 371 S.W.3d

605, 611 (Tex. App.—Houston [1st Dist.] 2012, no pet.)).

      Here, the trial court found that the State met its burden to prove appellant’s

violation of conditions 1, 4, 11, 15, 22i, and 22l. On appeal, appellant challenges

only his violation of conditions 15 (failure to perform community service), 22i

(failure to complete the Drug Offender Education Program), and 22l (failure to

complete the Like Skills Program). Appellant, however, had pleaded true to all three

of these violations. Moreover, appellant does not challenge the trial court’s findings

                                         –5–
that he violated conditions 1 (by committing the offense of Class C theft), 4 (by

failing to report), and 11 (by failing to provide a non-diluted, non-adulterated urine

sample for testing as directed), to which he had pleaded true.

      Accordingly, because appellant has not challenged each violation supporting

the trial court’s decision to revoke community supervision, see McCutcheon, 2021

WL 4891772, at *1, we overrule appellant’s first issue.

          ISSUE TWO: IMPOSING A TERM OF IMPRISONMENT

      In his second issue, appellant argues that the trial court abused its discretion

by sentencing appellant to a term of imprisonment. He argues that one of the

objectives of the Penal Code is rehabilitation and that it was in the best interest of

society to continue appellant on probation. Appellant argues that the trial court did

not provide appellant with an opportunity to be a productive member of society,

contending that he has now recovered from the car-accident injuries that, he argues,

had prevented him from meeting the conditions of his community supervision and

from working.

      To preserve error for appeal, the record must show appellant made a timely

request, objection, or motion. See TEX. R. APP. P. 33.1(a); Castaneda v. State, 135

S.W.3d 719, 723 (Tex. App.—Dallas 2003, no pet.). Appellant contends that he

raised his complaint in the trial court because his trial counsel requested that

appellant be continued on community supervision, but the trial court rejected that

request and sentenced appellant to five years’ imprisonment. Appellant argues that

                                         –6–
his trial counsel’s argument showed that he had an objection to the sentence imposed

by the trial court. We disagree.

       Appellant’s request for community supervision at the hearing did not

sufficiently appraise the trial court of the alleged error he now raises on appeal. See

Render, 2017 WL 1326055, at *2. When the trial court pronounced his sentence,

appellant did not object to the sentence. Although appellant filed a motion for new

trial, he simply asserted that “[t]he verdict in this cause is contrary to the law and the

evidence” and that the “trial court has the discretion to grant a new trial in the interest

of justice.” He did not raise the complaint that he now raises on appeal. Accordingly,

because appellant failed to raise his second issue in the trial court, he did not preserve

this issue for our review. See TEX. R. APP. P. 33.1(a).

       Even if appellant had preserved error, we would overrule his argument.

Rehabilitation is not the only objective of the Penal Code; deterrence and

punishment as necessary to prevent recurrence of criminal behavior are also

objectives. See TEX. PENAL CODE ANN. § 1.02(1)(A), (C); Render, 2017 WL

1326055, at *2. Consequently, the trial court did not abuse its discretion by

sentencing appellant to five years’ imprisonment, even if the chosen sentence

furthered one objective of the Penal Code more than another objective. See Render,

2017 WL 1326055, at *2.




                                           –7–
                                CONCLUSION

      Having resolved both of appellant’s issues against him, we affirm the trial

court’s judgment.




210105f.u05                              /Leslie Osborne//
Do Not Publish                           LESLIE OSBORNE
TEX. R. APP. P. 47                       JUSTICE




                                      –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JEWEL DIAMOND                                On Appeal from the 422nd Judicial
MITCHELLTREE, Appellant                      District Court, Kaufman County,
                                             Texas
No. 05-21-00105-CR          V.               Trial Court Cause No. 17-50318-422-
                                             F.
THE STATE OF TEXAS, Appellee                 Opinion delivered by Justice
                                             Osborne. Justices Pedersen, III and
                                             Reichek participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 23rd day of August, 2022.




                                       –9–